DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 11/10/22 is acknowledged.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term the sign being “substantially the same” in claim 1, line 5 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner distinguishes “substantially the same” from the similarly phrased claim limitation of “substantially flat”, as the latter is based on a structurally objective scope determination and the former involves an abstract based determination. For examining purposes, the term will be broadly construed. It is recommended to positively identify and distinguish respective similarities and differences of the sign. Claims 2-12 are rejected based on their dependency to 1. Moreover, claim 5 is also rejected for the same reasons as it also recites a sign being “substantially the same”. 
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “most” of the sectors in claim 2, line 2 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the term will be broadly construed. It is recommended to positively identify how many sectors are the same. Claim 3 is rejected based on its dependency to 2. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “wherein the apparatus includes three dice cubes” creates an indefinite scope when read in conjunction with claim 1 and in view of the specification. Base claim 1 requires “at least three dice. It is unclear if the “three dice cubes” recited in claim 7 are referring to the “at least three dice” of claim 1. The claim language would suggest that the dice cubes of claim 7 are in addition to the at least three dice of claim 1. However, the specification and drawings refer to only three regular dice 25 and do not teach an additional “three dice cubes” for the game apparatus and method. It appears applicant is intending to claim that the “at least three dice” (claim 1) are clarified to be “three” dice. For examining purposes, the scope will be construed as requiring three additional dice based on a plain reading of the claim. Applicant should amend to provide clarification, using consistent language for the difference dice. Moreover, applicant should ensure that claim 7 provides a narrowed scope from the independent claim. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (US Pat. No. 9,827,485) in view of Ater et al. (US Pat. No. 7,506,757). 
With respect to claims 1-12, Brinkman teaches a game apparatus for a multi-player board game, comprising: a. at least three sets of playing elements 58 (i.e. “chips”), each set including at least a plurality of playing elements 58 (Fig. 3), each playing element of said plurality of playing elements being substantially flat at one side; b. a game board (column 8, lines 32-41) having at least six sectors 34 arranged sequentially, each sector including at least six sequential sites configured for receiving one or more of said indexed playing elements 58 (Fig. 5), the sites and elements being configured to enable moving from a first site to a second site; c. at least three dice 55 (column 14, lines 63-67), each having 1-6 numerals on their respective faces (claim 1); and d. at least one rule dice 59a cube having a data item on at least five of its faces; wherein the apparatus includes six sets of indexed playing elements (i.e. chips for each player at each player position – Fig. 3); wherein the apparatus includes three dice cubes 59b, 54; and wherein said playing elements are disks (i.e. chips/tokens are structured as disks)
Brinkman teaches wherein each player has a plurality of playing elements chips 58, but does not expressly teach wherein each player set comprises at least three playing elements (with respect to claim 1), or wherein each of the six sets comprises 16 playing elements (with respect to claim 5). Brinkman, moreover, does not expressly teach wherein the apparatus includes at least six containers corresponding to said at least six sets of indexed playing elements, the containers are selected from a list which includes bags, boxes, baskets, and bowls (with respect to claim 10). However, Ater et al., directed to the analogous art of games, teaches such features as each player comprising a container box with 16 playing elements is known in the art (Fig. 12; column 7, lines 52-59; column 8, lines 30-34).  At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to ensure that each player has a container box with 16 playing chips / playing elements. This will expectantly speed up game play and provide convenient storage for the gaming elements. Moreover, with 16 playing elements, players will have the opportunity to make large wagers. The proposed modification is considered to have a reasonable expectation of success as the containers and playing elements do not alter the primary purpose of Brinkman. With respect to claim 10, and in accordance with MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
Notably, the claims are directed to apparatus claims. As such, limitations pertaining to game rules and methods will be treated as intended use / functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Here, the structure of Brinkman as modified by Ater et al. is considered capable of performing the intended use as recited. 
Lastly, recitations to “index”, “indexed”, “sign”, “sectors”, “sites”, “numerals”, “data items”, “colors” are directed to printed matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims required a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. 
Unlike the fact situations in Miller and Gulack, the substrates (dice surface, game board surface, playing element surface) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. The indicia is directed towards conveying abstract game rules to a human reader independent of the supporting product. There is not a new and unobvious functional relationship therebetween. Instead, the indicia are akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a new and unobvious functional relationship with the substrate. As such, no patentable weight is given to the claimed printed matter. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711